DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note – Response After Final Action 
The applicant’s after-final response of 10/05/21 has been entered.

Drawings
The drawings filed on 02/11/21 are accepted.

Examiner’s Note - 35 USC § 101
As discussed in previous actions, in view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-17 and 19-20 qualify as eligible subject matter under 35 U.S.C. 101.

Examiner’s Note - 35 USC § 112
	In the final rejection of 09/03/21, a 112(a) rejection was made over the limitation, “wherein the log rate is distinct from and smaller than the sampling rate, and the upload rate is distinct from and smaller than the log rate …”
	In the applicant’s response of 10/05/21, the applicant argued:

    PNG
    media_image1.png
    552
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    682
    615
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the previous action:
With respect to independent claims 1 and 13, the below limitation was not found, taught, or disclosed by the prior art. All other claims depend on independent claims 1 and 13.
wherein the log rate is distinct from and smaller than the sampling rate, and the upload rate is distinct from and smaller than the log rate
In the applicant’s arguments of 05/27/21, the applicant argues, “While Grande teaches two sample periods for the coarse and fine memories, neither Grande nor the combination of Grande with Ito describes three distinct rates: a ‘sampling rate,’ a ‘log rate,’ and an ‘upload rate,’ where the log rate is smaller than the sampling rate, and the upload rate is smaller than the log rate, as encompassed by these amended claims.”
The examiner agrees, and could not find art that taught this limitation in the context of the rest of the claimed limitations as a whole.
Furthermore, as stated above, the 112 rejection is withdrawn in view of the applicant’s 10/05/21 arguments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        11/03/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862